                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 JAMAL SHAKIR,                                    )
                                                  )
        Movant,                                   )
                                                  )
 v.                                               )    NOS. 3:17-cv-00001
                                                  )         3:17-cv-00002
 UNITED STATES OF AMERICA,                        )
                                                  )
        Respondent                                )

                                 MEMORANDUM OPINION

       Jamal Shakir is a prisoner currently in the custody of the State of California awaiting

transfer to the Federal Bureau of Prisons to serve ten consecutive life sentences plus twenty years

for his federal convictions in two separate cases. He filed two pro se motions to vacate, set aside,

or correct his federal sentences in those cases pursuant to 28 U.S.C. § 2255. (3:17-cv-00001, Doc.

No. 1; 3:17-cv-00002, Doc. No. 1.) Although the Court appointed counsel to represent Shakir in

both cases (3:17-cv-00001, Doc. No. 2; 3:17-cv-00002, Doc. No. 4), he has elected to proceed on

his original pro se petitions and simply supplement them with exhibits. (3:17-cv-00001, Doc. Nos.

19–39; 3:17-cv-00002, Doc. Nos. 22–30, 32.)

       Because both of Shakir’s Section 2255 actions are impacted to some degree by a single

plea agreement he entered in 2016, these cases—although not consolidated—are being briefed by

the parties and addressed by the Court in joint, simultaneous filings in both cases to the extent

appropriate. Due to the scope and complexity of this litigation, the government has proposed to

address Shakir’s claims in stages, with the first stage being limited to determining whether certain

claims have been waived. The Court agrees with this approach. The parties have thoroughly
briefed the issue of waiver, and that issue is ripe for determination. (3:17-cv-00001, Doc. Nos. 46,

49, 53; 3:17-cv-00002, Doc. Nos. 40, 43, 45.)

                               I.      PROCEDURAL HISTORY

       On March 24, 2008, in Case No. 3:98-cr-00038-11 (“1998 case”), a jury convicted Shakir

of the following crimes in violation of federal law: (Count 1) engaging in a continuing criminal

enterprise; (Count 2) conspiring to distribute controlled substances and to intentionally kill or

cause the killing of five people in furtherance of a continuing criminal enterprise; (Count 3)

conspiring to use and/or carry firearms during and in relation to drug trafficking crimes and crimes

of violence; (Counts 4, 9, 14, 31) conspiring to commit money laundering and three counts of

money laundering; (Counts 5, 13, 16) three counts of using and/or carrying a firearm during and

in relation to drug trafficking crimes and/or crimes of violence; (Counts 7, 10, 18, 19, 37) five

counts of first-degree murder in furtherance of a continuing criminal enterprise or conspiracy to

distribute drugs; (Counts 8, 11, 22, 23, 29, 39) six counts of using a firearm to cause death during

and in relation to drug trafficking crimes and/or crimes of violence; (Counts 12, 30) two counts of

knowingly using minors in drug trafficking; (Count 15) attempted robbery and extortion affecting

commerce through the use of actual and threatened violence; (Count 17) using interstate commerce

facility (interstate telephone system) to commit a crime of violence resulting in death; (Counts 20,

21, 38) three counts of unlawful killing to prevent communication of criminal activity to law

enforcement; (Counts 24, 25, 26) three counts of firing a weapon into a group of people with the

intent to intimidate, harass, injure, and maim, resulting in two deaths and grave risk to another life;

(Count 32) possession of cocaine and cocaine base with intent to distribute; (Counts 40, 41) two

counts of obstruction of justice. (3:17-cv-00001, Doc. No. 41-8.) The government sought the death

penalty for eligible counts of conviction (3:98-cr-00038, Doc. No. 3239), but the jury was unable



                                                  2
to reach a unanimous decision regarding a death sentence. (3:17-cv-00001, Doc. No. 41-9.) The

Court sentenced Shakir on December 7, 2009, to an effective term of ten consecutive sentences of

life in prison, with fifteen additional life terms to run concurrently. (3:17-cv-00001, Doc. No. 41-

10.)

       In September 2014, while Shakir’s appeal from the judgment in the 1998 case was pending

in the United States Court of Appeals for the Sixth Circuit, Shakir and two members of his

family—Robyn Shakir and Catherine Lumas—were indicted in Case No. 3:14-cr-00142 (“2014

case”). The charged conduct in this indictment involved crimes allegedly committed in 2008–09,

during Shakir’s incarceration for the 1998 case. (3:17-cv-00001, Doc. No. 42-1.) Specifically, the

grand jury charged Shakir with: (Count 1) engaging in a continuing criminal enterprise; (Count 2)

attempting to escape from custody; (Count 3) conspiring to commit robbery and extortion affecting

commerce through the use of actual and threatened violence; and (Count 4) possessing a firearm

in furtherance of a crime of violence. (Id. at 1–7.) Shakir, Robyn Shakir, and Lumas were charged

in Count 5 with conspiring to distribute controlled substances. (Id. at 7–8.)

       As the result of negotiations between the government and Shakir’s attorneys dating back

to at least 2012 (see 3:17-cv-00002, Doc. No. 22-1 at 5), the government and Shakir ultimately

entered a plea agreement “intended to provide the global resolution of” both the 1998 case and the

2014 case. (3:17-cv-00001, Doc. No. 42-2 at 1.) The “basic terms” of the agreement were:

       (a) Defendant agrees to plead guilty to Count One in [the 2014 case]; (b) the parties
       agree the Court will impose a sentence of 20 years’ imprisonment, to be served
       consecutively to all of his federal sentences in [the 1998 case]; (c) Defendant agrees
       to dismiss the pending appeal in [the 1998 case] and to waive his right to seek
       further appellate and/or post-conviction review, as set forth below; (d) the
       government agrees to dismiss the forfeiture allegation as well as Counts Two,
       Three, Four, and Five in [the 2014 case]; and (e) the government agrees to dismiss
       all charges in [the 2014 case] against Defendant’s co-defendants, Robyn Shakir and
       Catherine Lumas. Appellate and other post-conviction waivers also apply as to
       both [the 2014 case] and [the 1998 case] as set forth below.

                                                 3
(3:17-cv-00001, Doc. No. 42-2 at 2.) On January 4, 2016, the Court accepted Shakir’s petition to

plead guilty to Count 1 of the 2014 case, sentenced him to twenty years on that conviction as

agreed by the parties, and dismissed Counts 2–5 of the 2014 indictment. (3:14-cr-00142, Doc. No.

101; 3:17-cv-00001, Doc. Nos. 42-3, 42-4.)

       Meanwhile, Shakir’s appeal in the 1998 case had been stayed by the Sixth Circuit since

February 25, 2015, on joint motion of the parties for the purpose of continuing settlement

negotiations. (3:17-cv-00001, Doc. Nos. 43-4, 43-5.) On January 4, 2016—the same day the Court

accepted Shakir’s plea in the 2014 case—the Sixth Circuit granted Shakir’s motion to voluntarily

dismiss his appeal in the 1998 case. (3:17-cv-00001, Doc. Nos. 43-6, 43-7.)

       On January 3, 2017, Shakir filed the pending Section 2255 motions collaterally challenging

his sentences in both cases.

                                 II.    WAIVER DOCTRINE

       Title 28 U.S.C. § 2255(a) provides relief for federal inmates who demonstrate that their

“sentence was imposed in violation of the Constitution or laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” But such collateral

attacks are often waived in plea agreements, and the Sixth Circuit has long held that the knowing

and voluntary waiver of a collateral attack is enforceable, including plea agreement waivers of

rights under Section 2255. See, e.g., United States v. Toth, 668 F.3d 374, 377 (6th Cir. 2012) (“It

is well settled that a defendant ‘may waive any right, even a constitutional right, by means of a

plea agreement.’”); Davila v. United States, 258 F.3d 448, 451 (6th Cir. 2001) (same). However,

a waiver of a collateral attack may be unenforceable “in cases where a defendant argues that his

plea was not knowing or voluntary, or was the product of ineffective assistance of counsel” because

                                                4
“it would be entirely circular for the government to argue that the defendant has waived his right

to an appeal or a collateral attack when the substance of his claim challenges the very validity of

the waiver itself.” In re Acosta, 480 F.3d 421, 422 (6th Cir. 2007).

       The second paragraph of Shakir’s plea agreement—under the heading “Summary of the

Agreement”—provided that Shakir “agrees to dismiss the pending appeal in [the 1998 case] and

to waive his right to seek further appellate and/or post-conviction review, as set forth below.”

(3:17-cv-00001, Doc. No. 42-2 at 2.) The agreement later separately provided for specific waivers

in connection with the 2014 case and the 1998 case, which the Court repeats in full here:

                    Waiver of Appellate Rights in Case No. 3:14-cr-00142
       21. Regarding the issue of guilt in Case No. 3:14-00142, Defendant hereby waives
       all (i) rights to appeal any issue bearing on the determination of whether he is guilty
       of the crime to which he is agreeing to plead guilty; and (ii) trial rights that might
       have been available if he exercised his right to go to trial. Regarding sentencing,
       Defendant is aware that 18 U.S.C. § 3742 generally affords a defendant the right to
       appeal the sentence imposed. Acknowledging this, Defendant knowingly waives
       the right to appeal any sentence within or below 240 months’ imprisonment in Case
       No. 3:14-00142. Defendant also knowingly waives the right to challenge the
       sentence imposed in Case No. 3:14-00142 in any collateral attack, including,
       but not limited to, a motion brought pursuant to 28 U.S.C. § 2255 and/or §
       2241, and/or 18 U.S.C. § 3582(c). However, no waiver of the right to appeal,
       or to challenge the adjudication of guilt or the sentence imposed in any
       collateral attack, shall apply to a claim of involuntariness, prosecutorial
       misconduct, or ineffective assistance of counsel. Likewise, the government
       waives the right to appeal any sentence within or above 240 months’ imprisonment,
       so long as the sentence is imposed to run consecutive to all Defendant’s other
       federal sentences.
                      Waiver of Appellate Rights in Case No. 3:98-00038
       22. Defendant is aware that he has a right to appeal his convictions and sentence
       in 3:98-00038 and is aware that he has exercised that right by prosecuting an appeal
       in Case No. 10-5019. Acknowledging this, Defendant knowingly waives the right
       to appeal his conviction and sentence in Case No. 3:98-00038. Accordingly,
       Defendant agrees to voluntarily dismiss with prejudice his pending appeal in Case
       No. 3:98-cr-00038/Case No. 10-5019, and further agrees not to seek to reinstate
       that appeal.
       23. Defendant also knowingly waives the right to challenge his convictions
       and/or sentence imposed in Case No. 3:98-00038 in any collateral attack,
       including, but not limited to, a motion brought pursuant to 28 U.S.C. § 2255

                                                 5
       and/or § 2241, and/or 18 U.S.C. § 3582(c). However, no waiver of the right to
       challenge the adjudication of guilt or sentence imposed in any collateral attack
       shall apply to a claim of involuntariness, prosecutorial misconduct, or
       ineffective assistance of counsel, subject to the following exception: Defendant
       knowingly waives the right to raise in any collateral attack any claim of
       prosecutorial misconduct that was previously raised in his direct appeal, Case
       No. 10-5019.
(Id. at 26–27) (emphasis added).

       Much has been made of the complexity and sheer enormity of Shakir’s criminal

prosecution, and deservedly so; the Court’s docket sheet alone for Shakir’s 1998 case now spans

185 pages. See United States v. Young, 657 F.3d 408, 411 (6th Cir. 2011) (referencing prosecution

of Shakir and his codefendants and stating that “[i]ts scope and duration place it among the largest

and most complex federal prosecutions ever undertaken”). Determination of the discrete issue

currently before the Court, however, turns on the relatively straightforward question of whether

the waivers quoted above are enforceable in the pending collateral challenges.

                                       III.    ANALYSIS

       According to the government, the following six claims raised in Shakir’s Section 2255

motions were waived in his plea agreement:

       1. 1998 case Claim 2 – the trial court erred in instructing the jury ex parte during the first
          phase deliberations. (3:17-cv-00001, Doc. No. 1 at 57; Doc. No. 46 at 29.)
       2. 1998 case Claim 3 – the jury instructions were contradictory, confusing, and
          duplicative, and diminished the government’s burden of proof. (Id., Doc. No 1 at 61;
          Doc. No. 46 at 29.)
       3. 1998 case Claim 4 – Shakir was shuttled between federal and state custody prior to trial
          in violation of the Interstate Agreement on Detainers. (Id., Doc. No. 1 at 73; Doc. No.
          46 at 29.)
       4. 1998 case Claim 5 – the prosecutor repeatedly committed misconduct during trial. (Id.,
          Doc. No. 1 at 82; Doc. No. 46 at 29.)
       5. 1998 case Claim 8 – a witness’s incompetence constitutes newly discovered evidence
          of actual innocence. (Id., Doc. No. 1 at 108; Doc. No. 46 at 30.)




                                                 6
       6. 2014 case Claim 2 – Shakir was shuttled between detention centers in violation of the
          Interstate Agreement on Detainers. (3:17-cv-00002, Doc. No. 1 at 37; Doc. No. 46 at
          30.)
The government argues that each of these claims is included in the agreed waivers quoted above,

and that they do not fall into any of the exceptions carved out of the waivers. Accordingly, the

government asserts that these claims should be dismissed. (3:17-cv-00001, Doc. No. 46 at 31.)

       Shakir, through counsel, does not dispute that these claims are covered by the terms of the

plea agreement waivers. He argues, however, that the waivers in the plea agreement are not

enforceable because he did not knowingly and voluntarily waive his claims, and that any waiver

was the result of ineffective assistance of counsel. (3:17-cv-0001, Doc. No. 49.)

A.     The Plea Hearing

       First, Shakir argues that the record of the plea hearing does not support a finding that he

knowingly and voluntarily waived his Section 2255 claims. (Id. at 2–5.) He asserts that, unlike

the petitioner in Davila v. United States, 258 F.3d 448 (6th Cir. 2001), where waivers in a plea

agreement were found to be enforceable, he is not an attorney and “had no specific and detailed

colloquy regarding the meaning of the § 2255 waivers with the district court.” (Id. at 3.) Shakir

suggests that his plea hearing did not satisfy the requirement of the Federal Rules of Criminal

Procedure that courts “inform the defendant of, and determine that the defendant understands . . .

the terms of any plea-agreement provision waiving the right to appeal or to collaterally attack the

sentence.” (Id. at 2 (quoting Fed. R. Crim P. 11(b)(1)(N)).)

       At his January 2016 plea hearing, Shakir was sworn in and expressly advised by the court

that everything he said would be under oath and could be used against him, which he said he

understood. (3:17-cv-00001, Doc. No. 42-4 at 2–3.) During the hearing, the Court engaged in the

following colloquy with Shakir:



                                                7
       THE COURT: Regarding the issue of guilt in this [2014] case, you are waiving
       your rights to appeal any issue bearing on the determination of whether or not you
       are guilty of Count One, the count you’re pleading guilty to. You’re waiving your
       right to appeal the denial of any trial rights that might have been available, had you
       elected to go to trial.
       You’re also waiving your right to appeal any sentence within or below 240 months
       in prison. Also knowingly waiving the right to challenge the sentence imposed in
       this case in any collateral attack.
       However, these waivers do not apply if you claim that your plea today is
       involuntary, the prosecutor has engaged in prosecutorial misconduct or your lawyer
       has rendered you ineffective assistance of counsel. Likewise, the government is
       waiving its right to appeal any sentence within or above 240 months in prison, so
       long as the sentence is imposed to run consecutive to all other federal sentences.
       You’re also waiving your right to appeal your conviction and sentence in [the 1998
       case], the earlier case. You’re agreeing to voluntarily dismiss with prejudice the
       pending appeal in that case, and further agree not to seek to reinstate that appeal.
       Do you understand that?
       THE DEFENDANT: Yes.
       THE COURT: You’re also knowingly waiving the right to challenge your
       conviction and sentence imposed in the earlier case in any collateral attack.
       However, again, these waivers do not apply if you claim that your plea today is
       involuntary or the prosecutor has engaged in prosecutorial misconduct or your
       lawyer has rendered you ineffective assistance of counsel, subject to the following
       exception:
       You are knowingly waiving your right to raise in any collateral attack any claim of
       prosecutorial misconduct that was previously raised in your direct appeal of the
       earlier case. Do you understand that?
       THE DEFENDANT: Yes, ma’am.
(3:17-cv-00001, Doc. No. 42-4 at 22–23.)

       Shakir asserts that this “mention” of the waivers by the Court was “without any explanation

or questioning of Mr. Shakir as to his understanding.” (3:17-cv-00001, Doc. No. 49 at 4.) But he

does not explain how the language used in the plea agreement or by the Court could have been any

clearer about what he was waiving, or why the Court’s repeatedly asking him “Do you understand

that?” and his responses—under oath—of “Yes” and “Yes, ma’am” were not sufficient to establish

his understanding.


                                                 8
       Instead, Shakir focuses on an unrelated portion of the colloquy in which some confusion

arose about the order in which Shakir would serve his multiple prison sentences. (See 3:17-cv-

00001, Doc. No. 49 at 3–4; Doc. No. 42-4 at 11–18.) Page 2 of the plea agreement expressly

provided that “the parties agree the Court will impose a sentence of 20 years’ imprisonment, to be

served consecutively to all of [Shakir’s] federal sentences in [the 1998 case].” (3:17-cv-00001,

Doc. No. 42-2 at 2.) But in a footnote appended to that text, the agreement stated that Shakir was

then serving a prison sentence on a State of California conviction and that he acknowledged and

would not challenge the applicability of 18 U.S.C. § 3585, which governs when a federal sentence

begins to run. (Id. at 2 n.1.) During the plea colloquy, the Court asked counsel about the meaning

of that footnote. (3:17-cv-00001, Doc. No. 42-4 at 11–12.) Counsel explained that the effect of

the referenced statute would be to make Shakir’s new sentence consecutive to the California

sentence as well as the federal sentence in the 1998 case, and that the defense had not wanted that

stated in the agreement “in plain English” because it might jeopardize Shakir’s eligibility for

certain programs in the California prison. (Id. at 12–13.) Shakir said that he understood the

footnote “to a degree,” and made further comments to the effect that he understood the consecutive

nature of the sentences but not why the footnote was worded the way it was. (Id. at 14–15.)

       This led to more discussion about in what order Shakir’s sentences would run, with the

Court at one point misstating the sequence of the sentences by saying Shakir’s sentence on “this

case” would start when his state sentence ended. (Id. at 17.) Counsel for the government quickly

corrected that impression, reiterating that the plea agreement provided that the sentence for the

2014 case would be consecutive to the sentence for the 1998 case. (Id. at 17–18.) The Court then

explained:

       I get it. So as soon as you are released from state custody, the sentence in the earlier
       case, the 98 federal case will begin. And then if that – when that sentence is over,

                                                  9
       if it ever is, then your sentence on this case will come. So I misspoke myself by
       flipping them.

(Id. at 18.) Shakir agreed that he understood that to be the sequence of his sentences, and, at the

Court’s urging, repeated that when his state sentence was “over with,” then the sentence on “[t]he

original federal case” would begin, followed by the new sentence. (Id.)

       The Court reserves judgment for now on the matter of whether and when Shakir understood

the consecutive nature of his new sentence, because that issue remains to be litigated. But it is

clear from this portion of the transcript that the brief confusion on that point at the hearing was

triggered by some intentionally vague language in the plea agreement and had nothing whatsoever

to do with the appellate waivers in the agreement or Shakir’s understanding of them as expressed

at the hearing. Accordingly, the Court does not credit Shakir’s argument that this brief, limited

confusion about a matter unrelated to his waivers renders his appellate waivers unknowing or

involuntary.

B.     Ineffective Assistance

       Shakir next asserts that “surrounding circumstances and legal advice given to Mr. Shakir”

establish that his waivers were not knowing and voluntary. (3:17-cv-00001, Doc. No. 49 at 5–11.)

He argues, correctly, that ineffective assistance of counsel is grounds for finding appellate waivers

unenforceable. See United States v. Flowers, 428 F. App’x 526, 530 (6th Cir. 2011) (“A waiver of

appeal rights may be challenged on the grounds that it was the product of ineffective assistance of

counsel.”) He asserts that the waivers in this case were the unenforceable product of ineffective

assistance because he “was advised by appellate counsel Sean O’Brien that he could not be made

to waive [] § 2255 rights in a plea agreement.” (3:17-cv-00001, Doc. No. 49 at 8.)

       “Defendants have a Sixth Amendment right to counsel, a right that extends to the plea-

bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162 (2012). All federal claims of ineffective

                                                 10
assistance of counsel are subject to the highly deferential two-prong standard of Strickland v.

Washington, 466 U.S. 668 (1984), which asks: (1) whether counsel was deficient in representing

the defendant; and (2) whether counsel’s alleged deficiency prejudiced the defense so as to deprive

the defendant of a fair trial. Id. at 687. To meet the first prong, a petitioner must establish that his

attorney’s representation “fell below an objective standard of reasonableness,” and must overcome

the “strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that . . . the

challenged action ‘might be considered sound trial strategy.’” Id. at 688–89. The “prejudice”

component of the claim “focuses on the question of whether counsel’s deficient performance

renders the result of the trial unreliable or the proceeding fundamentally unfair.” Lockhart v.

Fretwell, 506 U.S. 364, 372 (1993). Prejudice, under Strickland, requires showing that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id.

        The Strickland test applies to “challenges to guilty pleas based on ineffective assistance of

counsel.” Hill v. Lockhart, 474 U.S. 52, 58 (1985). When a petitioner claims that “ineffective

assistance led to the improvident acceptance of a guilty plea,” the prejudice prong of Strickland

requires him to “show ‘that there is a reasonable probability that, but for counsel’s errors, [the

defendant] would not have pleaded guilty and would have insisted on going to trial.’” Lafler, 566

U.S. at 163 (quoting Hill, 474 U.S. at 59). The Supreme Court has explained what a heavy burden

a petitioner bears in such circumstances:

        “Surmounting Strickland’s high bar is never an easy task,” Padilla v. Kentucky,
        559 U.S. 356, 371 (2010), and the strong societal interest in finality has “special
        force with respect to convictions based on guilty pleas.” United States v. Timmreck,
        441 U.S. 780, 784 (1979). Courts should not upset a plea solely because of post

                                                  11
       hoc assertions from a defendant about how he would have pleaded but for his
       attorney’s deficiencies. Judges should instead look to contemporaneous evidence
       to substantiate a defendant’s expressed preferences.

Lee v. United States, 137 S. Ct. 1958, 1967 (2017).

       Shakir relies on a series of three contemporaneous letters between himself and counsel to

support his claim that counsel gave him erroneous advice about the meaning of the appellate

waivers in his plea agreement. The first letter is from Shakir to Julie Hall, one of his trial and

appellate attorneys in the 1998 case, and is dated August 27, 2015—just over three months before

Shakir signed the consent to dismiss his appeal in the 1998 case under the terms of the plea

agreement. (3:17-cv-00002, Doc. No. 30-1 at 1–4, 10.) In the letter, Shakir raised “some deep

concerns” he had about the proposed plea agreement after an August 21 visit from Jason Gitchner,

his attorney in the 2014 case, to review the proposal. (Id. at 2.) The relevant portions of that letter

are as follows:

       The first issue that has me confused, is the post-conviction aspect of my original
       case that I’m on direct appeal on, and in which the Government is seeking to have
       me dismiss. As you know, from the very beginning, I in no way wanted to waive
       my constitutional rights to appeal all of the convictions from my original case, and
       this is still the case. I went to trial on that case, and to my understanding, the
       Constitution ensures that I can pursue my appeal and Habeas petition should the
       direct appeal fails. I don’t understand how [Assistant United States Attorney]
       Sunny Koshy under the guise of acting on behalf of the Government can hold my
       family members hostage as bargaining chips and demand that I surrender or
       withdraw my direct appeal in order to free the women in my family of what amounts
       to be trumped-up charges of some incidents that are alleged to have happened 6-
       years ago. It is my entire position that these present charges were brought forth
       with the sole purpose of stripping me of my constitutional rights of appealing the
       faulty convictions and actions by the Government. In response to my concerns,
       you and Sean advised me that my issues are still preserved, I’m simply withdrawing
       the direct appeal, skipping that level and getting directly to the 2255 where I can
       broaden the scope of my issues and make a better showing of all my issues. You
       guys advised me that my issues are not constitutionally waivable. That my
       Interstate Agreement on detainers issue; the Judge instructing the Jury out of our
       presence; the flawed jury instructions; prosecutional [sic] misconduct etc. CAN
       NOT be waived by withdrawing my direct appeal, that in my 2255 I can raise all of
       these issues in a broader and more effective manner.

                                                  12
        Upon reading that proposed plea by the Government, I became more confused. I’m
        clueless to the law, so it may just be a case of me not understanding how this all
        works. But it seems that the plea agreement is saying that I’m waiving all post-
        conviction claims and or arguments, with the exception of some vague issues
        limited to prosecutorial misconduct, ineffective assistance of counsel, and
        involuntariness (whatever that means).
        . . . But I want to make it clear that if I am in any way waiving my relevant issues
        that took place before, during, and after my trial, then I reject this plea offer for now
        and forever more. If I can still raise these issues on my writ of habeas corpus, then
        and only then, am I open to withdrawing my direct appeal.
        . . . The bottom line is, I will agree to withdraw the appeal-brief on direct, only if
        my issues are still preserved to be raised on my 2255 habeas, and only if this is the
        case!
(Id. at 2–4.)

        The second letter, dated September 12, 2015, is from Sean O’Brien, another of Shakir’s

appellate attorneys in the 1998 case, to Shakir. O’Brien does not mention Shakir’s letter to Hall,

but begins simply, “I understand your concerns about the waiver language in your plea agreement.”

(Id. at 6.) O’Brien then quotes waiver language that is materially the same as the language that

wound up in the final plea agreement and provides the following relevant advice:

        We have talked about the nature and scope of waivers, and I am writing to further
        explain that in my opinion, you cannot be made to waive a 2255 motion. Under the
        law, waivers must be knowing, voluntary and intelligent. Johnson v. Zerbst, 304
        U.S. 458, 467 (1932); Von Moltke v. Gillies, 332 U.S. 708 (1948). Although these
        are old cases, they announce solid principles that have not been questioned or
        limited in subsequent cases. In a nutshell, you cannot waive what you don’t know
        about. If new evidence surfaces that you presently are unaware of, and that
        evidence supports a claim that your plea, trial, convictions or sentences are illegal
        or unconstitutional, it is legally impossible for this agreement to waive such claims.
        The same is true with respect to claims of ineffective assistance of counsel; you
        cannot waive your right to the effective assistance of counsel under the Von Moltke
        decision. If you discover that you have been incorrectly advised by your lawyers,
        you can definitely challenge that on habeas corpus. See, e.g., Padilla v. Kentucky,
        130 S. Ct. 1473 (2010).
        The plea agreement specifically provides that “no waiver of the right to challenge
        the adjudication of guilt or the sentence imposed in any collateral attack shall apply
        to a claim of involuntariness, prosecutorial misconduct, or ineffective assistance of
        counsel . . .” This is because of what we explained in the previous paragraph: the
        Government knows that some things simply cannot be waived. Mr. Koshy and


                                                   13
        [Assistant United States Attorney] Mr. Vandevender said as much during plea
        negotiations when this waiver question first came up.
        I hope this helps you make this very weighty decision.
(Id. at 7.)

        Shakir later wrote to O’Brien in a letter dated November 10, 2015, which contained the

following pertinent text:

        I know that we have been discussing these issues surrounding the potential plea
        extensively, and I don’t mean to be a constant bother, but there are still some things
        that I just can’t get comfortable with because it still seems unclear.
        As you know, I’m not interested in waiving any of my issues where I can’t
        successfully raise them in a 2255. You and Julie have went over the language of
        the plea with me numerous times now, and you continue to ensure me that the legal
        issues and claims that concern me are not waivable. And in our last conversation,
        you told me that if Sonny Koshy wants to believe they are waived because of the
        terminology in the pleas let him, because he is wrong in his assumption. The second
        part of your reasoning with me was, even if a couple of the claims were found to
        be waived, they are not winnable issues anyway. The prime example was the claim
        of the Judge instructing the jury out of the presence of me and my attorneys. I know
        you said you were just stating “if found to be waived,” just for the sake of argument,
        but still it hasn’t been sitting right with me, because in one breath you are saying
        the issues are not waivable because they can all be expanded, and in the second
        breath you are saying the issues if found to be waived are not claims I could win on
        anyway.
        I know that in your last letter you did your best to try and clarify things for me, as
        you did in our phone conversations as well. But I’m still unsure of how what you
        tell me contrast with the language in the plea. The plea itself concerns me.
(Id. at 8.)

        Taken alone and out of context, O’Brien’s advice to Shakir about the appellate waivers was

inartfully drafted, at best. The bald statement that “you cannot be made to waive a 2255 motion”

is objectively inaccurate. Even if that statement was qualified by O’Brien’s reference to claims

based on new evidence or ineffective assistance, as the government argues it was (3:17-cv-00001,

Doc. No. 53 at 9), the advice was still suspect. 1 See, e.g., Davila v. United States, 258 F.3d 448,


1
  As the Government correctly observes (see 3:17-cv-00001, Doc. No. 53 at 9), O’Brien’s advice
regarding the impact of waivers on claims based on new evidence or ineffective assistance is not
                                                 14
451 (6th Cir. 2001) (holding that knowing and voluntary “waiver effectively foreclosed

[petitioner’s] right to bring a § 2255 petition based on the claim of ineffective assistance of

counsel”); United States v. Ross, 245 F.3d 577, 585 (6th Cir. 2001) (holding that appellate waiver

in sentencing agreement “operates to bar a post conviction claim based on newly discovered

evidence”); Muntasir v. United States, No. CV 15-754 (KM), 2018 WL 1446406, at *12 (D.N.J.

Mar. 22, 2018) (“Furthermore, the Court is unaware of any precedent creating an exception to [the]

enforceability [of appellate waivers] when a litigant has received newly discovered evidence. A

fortiori new evidence of known claims (which is what [petitioner] seems to have had in mind) will

not undermine a waiver.”).

       But even assuming deficient performance by O’Brien, Shakir cannot demonstrate any

prejudice arising from counsel’s bad advice. The Sixth Circuit found a plea agreement enforceable

in a case in which there was even stronger evidence that counsel had given the petitioner inaccurate

advice about the consequences of the plea. Ramos v. Rogers, 170 F.3d 560 (6th Cir. 1999).

Specifically, plea counsel in Ramos testified at a post-conviction hearing that he had mistakenly

believed that the petitioner would be eligible for a certain type of probation and had “promised”

the petitioner that he would be granted such probation after one year if he pleaded guilty, and both

counsel and the petitioner averred that the petitioner’s agreement to plead guilty was based on that

assurance. Id. at 562–63. Despite finding the petitioner’s claim “very troubling,” the Sixth Circuit

held that the “trial court’s proper colloquy can be said to have cured any misunderstanding [the

petitioner] may have had about the consequences of his plea.” Id. at 565, 566. The court

summarized the relevant portion of the petitioner’s colloquy as follows:




material to this case because the waiver’s in Shakir’s plea agreement expressly carved out
ineffective assistance claims and none of his claims is based on new evidence.
                                                15
       [The trial judge] asked [the petitioner], “Do you understand that [rape] is not a
       probationable offense, that you are not going to receive probation under any
       circumstances?” [The petitioner] replied, “Yes, Your Honor.” The judge asked if
       any promises had been made to the petitioner in order to get him to plead; [the
       petitioner] answered, “No.”

Id. at 564.   The Sixth Circuit determined that, through that exchange, the trial court had

“specifically informed the defendant that his counsel’s advice was incorrect,” id. at 565, and that

the petitioner’s claim that he pleaded guilty based on counsel’s faulty advice could not establish

prejudice in those circumstances:

       In other words, [the petitioner] wants us to rely on his alleged subjective impression
       of what the plea bargain was, rather than the bargain actually outlined in the record.
       The record in the case indicates that [the petitioner] responded negatively (and, he
       wants us to believe, untruthfully) to a judge’s inquiry as to whether any promises
       had been made to him in order to get him to so plead.
       If we were to rely on [the petitioner’s] alleged subjective impression rather than the
       record, we would be rendering the plea colloquy process meaningless, for any
       convict who alleges that he believed the plea bargain was different from that
       outlined in the record could withdraw his plea, despite his own statements during
       the plea colloquy (which he now argues were untruthful) indicating the opposite.
       This we will not do, for the plea colloquy process exists in part to prevent petitioners
       . . . from making the precise claim that is today before us. “[W]here the court has
       scrupulously followed the required procedure, the defendant is bound by his
       statements in response to that court’s inquiry.”

Id. at 566 (emphasis in original; citation omitted); see also United States v. Pola, 703 F. App’x

414, 423 (6th Cir. 2017) (“The plea hearing colloquy also reveals that Pola understood,

notwithstanding his attorney’s questionable advice [about the terms of the agreement]. When an

ineffective-assistance claim is based on misleading information regarding the consequences of a

plea, a proper plea colloquy is generally deemed to cure any misunderstanding the defendant may

have had about the consequences of the plea.”)

       The rationale of Ramos is especially applicable where the term of a plea agreement about

which a petitioner claims to have been misled by counsel is “unambiguous on its face.” McAdoo

v. Elo, 365 F.3d 487, 497 (6th Cir. 2004). In McAdoo, the petitioner claimed that, based on advice

                                                 16
from counsel, he believed that the concurrent life sentences he accepted in his plea agreement were

actually twenty-year sentences. Id. at 496. The Sixth Circuit rejected that argument:

        [A]s in Ramos, we hold that a term that is unambiguous on its face and agreed to
        by the defendant in open court will be enforced. We note that the term “life
        sentence” is not ambiguous. The United States Constitution does not require judges
        to explain the meaning of “life sentence” and other unambiguous terms during the
        plea colloquy in order to combat alleged misinformation that is not revealed on the
        record. McAdoo acknowledged in court under oath that he was agreeing to a life
        sentence, and the evidence and his unsworn statement presented to the state court
        failed to show that he reasonably believed he was actually agreeing to a maximum
        sentence of only twenty years.

Id. at 497 (internal citations omitted).

        Although these cases involved ineffective assistance with regard to other provisions of a

plea agreement, the rule espoused by Ramos—that a proper plea colloquy forecloses any claim of

prejudice from counsel’s deficient advice—applies equally to allegations of ineffective assistance

concerning waiver provisions. See Dempsey v. United States, No. 1:14-cv-01349, 2018 WL

1189876, at *4–6 (E.D. Tenn. Mar. 7, 2018) (finding any misunderstanding about the scope of

plea agreement waiver was cured during colloquy); United States v. McKnight, No. 15-cv-13232,

2016 WL 3087702, at *2–3 (E.D. Mich. June 2, 2016) (same). And again, this is especially true

when the “point of alleged confusion” about the meaning of a waiver is addressed in “plain

English” in the plea agreement:

        Although Defendant might not have known exactly what the statutory citation of §
        2255 meant, he, at the very least, knew that it was a ‘post-conviction proceeding’
        that ‘contest[s] his conviction.’ Plea Agreement at 10. The claims that Defendant
        seeks to raise in his motion . . . are foreclosed by these simple statements.

McKnight, 2016 WL 3087702, at *3 (emphasis in original). Accordingly, a defendant’s alleged

confusion about clear text is outweighed by his testifying that he understands the text during his

plea colloquy:




                                                17
       Second, and more importantly, Defendant’s on-the-record assertions, made under
       oath, flatly belied this type of purported confusion. Because Defendant argues that
       “28 U.S.C. § 2255” was confusing on its face, the nature of Defendant’s purported
       confusion is such that he would have had questions upon reading the plea agreement
       in the first instance. He was given several opportunities to ask questions about the
       terms of the plea agreement, including the meaning of § 2255, but he repeatedly
       asserted that he understood everything in it. A trial court’s proper plea colloquy
       cures any misunderstandings that a defendant may have about the consequences of
       a plea. Ramos v. Rogers, 170 F.3d 560, 565 (6th Cir. 1999); see also Boyd v.
       Yukins, 99 F. App’x. 699, 703 (6th Cir. 2004). Accordingly, on these facts and as
       the claim is articulated by Defendant, he cannot now take back his assertion that
       the waiver was knowing and intelligent.

McKnight, 2016 WL 3087702, at *3 (citations to the record omitted).

       The facts of this case are materially similar to those of the cases discussed above. As in

Ramos, there is some evidence that Shakir was poorly advised by counsel about the scope of the

waivers in the plea agreement. But as in McAdoo and McKnight, the language in question is

crystal clear. And in the portion of Shakir’s plea colloquy quoted above, the Court clearly spelled

out the appellate waivers in his agreement and the limited exceptions to them and asked if Shakir

understood them.    He said unequivocally that he did. 2      Pursuant to Ramos, this exchange

“foreclosed” any argument that Shakir was relying to his detriment on advice that was contrary to

what was plain from the record and the text of the plea agreement. Pola, 703 F. App’x at 423 (“The

court’s proper advisement of rights is thus deemed to “foreclose” any showing of actual prejudice

attributed to counsel’s erroneous advice, because the defendant is deemed bound by his statements

in response to the court’s inquiry. Otherwise, the plea colloquy process would be rendered

meaningless if a defendant could reopen the record by later asserting that actually, he

misunderstood.”) (citing Ramos).




2
  Significantly, he did so just minutes after voicing confusion about a different section of the
agreement, dispelling any theory that he felt somehow constrained to simply agree with everything
the Court articulated.
                                                18
       Even if the Court were to delve further into the issue of prejudice, the exchange of letters

on which Shakir relies undercuts his claim of prejudice in several ways. First, the letters

demonstrate that the plea agreement and the waivers in particular were the subject of multiple

discussions between Shakir and his counsel in person, by phone, and by letter. This negatively

highlights Shakir’s reliance on the limited sampling of advice from one of three attorneys who

were advising him about the plea agreement. The Government correctly observes that the affidavit

offered by Shakir of Jason Gichner, who represented Shakir in the 2014 case and acknowledges

having “reviewed the plea agreement” with him, is curiously silent regarding the advice Gichner

gave him about the enforceability of appellate waivers. (3:17-cv-00001, Doc. No 53 at 8–9; Doc.

No. 49-1.) Gichner testifies that he deferred to O’Brien and Hall “on the effect this plea would

have” on the 1998 case, but the appellate waivers applied to both cases. (Id., Doc. No. 49-1 at 1.)

Shakir has not offered affidavits from O’Brien or Hall about the totality of their advice about the

waivers, or provided any affidavit of his own to the effect that he believed, based on advice from

counsel, that the waivers were unenforceable. 3 To the contrary, Shakir’s contemporaneous letters

indicate that he was well aware and intently focused on the plain language of the plea agreement

was contrary to any suggestion that he was not waiving his right to challenge his convictions or

sentences.

       It is also evident from the letters that Shakir’s position about what was acceptable to him

in a plea agreement changed significantly between the time of that correspondence and his signing




3
 Shakir has not requested an evidentiary hearing on the threshold question of ineffective
assistance with regard to the validity of his waivers. (See 3:17-cv-00001, Doc. No. 49 at 16
(asking the Court to find that he has not waived any issues and to “thereafter hold an evidentiary
hearing on the merits” of his claims).) Regardless, the Court would not find a hearing to present
testimony about counsel’s performance warranted because it is clear from the record that Shakir
cannot establish prejudice from that performance.
                                                19
of the plea agreement. For example, in one of his letters to counsel, Shakir wrote that he had

“thought long and hard” about which count of the 2014 indictment he was “willing to plea to,” and

that “the C.C.E. is not satisfactory,” so “it will have to be either the Hobbs Act Robbery, or the

drug conspiracy.” (3:17-cv-00002, Doc. No. 31-1 at 9.) And yet he ultimately agreed to plead

guilty and did plead guilty to Count One: conspiracy and attempt to engage in a Continuing

Criminal Enterprise, the very count he had insisted was “not satisfactory.” (3:17-cv-00001, Doc.

No. 42-2 at 3; Doc No. 42-3 at 1; Doc. No. 42-4 at 49–51.) Accordingly, that Shakir was initially

opposed to waiving Section 2255 claims while the plea agreement was being negotiated does not

prove that his later agreement to the waivers was unknowing or involuntary. He might simply

have changed his mind and acquiesced to the waivers for the same reason he agreed to plead guilty

to the continuing-criminal-enterprise count: it was the only way to get the deal. (See 3:17-cv-

00002, Doc. No. 22-1 at 30–31 (reflecting the government’s insistence that Shakir plead guilty to

“the CCE count”).)

        That Shakir simply changed his mind is also supported by another letter he wrote while his

plea agreement was being negotiated. On October 20, 2015, Shakir wrote to Tennessee Attorney

General Herbert Slatery to complain about what he characterized as AUSA Koshy’s misconduct

in using other people as “leverage” in a “last ditch attempt at depriving [Shakir] of [his]

constitutional rights,” including forcing him to drop his appeal of the 1998 case. (3:17-cv-00001,

Doc. No. 29-1 at 4.) He equated the government’s efforts to “force [him] to forfeit [his] appeal

rights” with “extortion and kidnap for ransom,” and wrote that he did “not in any way want to

forfeit [his] constitutional rights to an appeal on the original case, or trial on the current case,” but

that he was “between a rock and a hard place.” (Id. at 5.) He wrote that the Attorney General was

“the last hope to correct what is happening before [he had] to involuntarily sign [his] life and rights



                                                   20
away because [he had] no other recourse to save [his] family.” (Id. at 6.) But despite those

misgivings, Shakir ultimately did forfeit his right to trial in the 2014 case, and changed his mind

about the count to which he was willing to plead guilty. The most plausible interpretation of the

record is that Shakir also changed his mind about the waivers in the face of the reality he describes.

       Accordingly, Shakir cannot demonstrate prejudice as required by Strickland and fails to

carry his burden of demonstrating that his waivers are invalid due to ineffective assistance of

counsel.

                                      IV.     CONCLUSION

       For the reasons set forth above, the Court finds that the appellate waivers in Shakir’s plea

agreement are valid and enforceable. An appropriate Order shall enter.




                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 21
